   8:19-cr-00337-LSC-MDN Doc # 54 Filed: 04/17/20 Page 1 of 2 - Page ID # 88



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


IN RE: CONTINUANCES DUE TO
NOVEL CORONAVIRUS AND COVID-                      GENERAL ORDER NO. 2020-08
19 DISEASE EXTENDED THROUGH
JUNE 1, 2020.



      Given the ongoing local and national emergency occasioned by the worldwide
COVID-19 pandemic, and after consultation with the United States Attorney and the
Federal Public Defender for the District of Nebraska,


      IT IS ORDERED:


      1.    The continuances implemented by General Order 2020-04 and General
            Order 2020-05 are extended to include all proceedings set to begin on or
            before June 1, 2020.


      2.    For the reasons stated in General Order 2020-04 and General Order
            2020-05, the delays in progression of criminal cases occasioned by the
            continuances implemented by this General Order are excluded under
            the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) & (B)(iii).
            The failure of any defendant to object to this General Order will be
            deemed a waiver of any right to later claim the time should not have
            been excluded under the Speedy Trial Act.


      3.    Due to the unavailability of a grand jury in this District, the 30-day time
            period for filing an indictment or information is tolled as to any
            defendant during the time period of the continuances occasioned by
            General Order 2020-04, General Order 2020-06, and this General Order,
            pursuant to 18 U.S.C. § 3161(b).
8:19-cr-00337-LSC-MDN Doc # 54 Filed: 04/17/20 Page 2 of 2 - Page ID # 89



   4.    Case-by-case exceptions to the continuances extended by this General
         Order may be ordered for non-jury proceedings at the discretion of the
         Court, upon motion from the parties or on the Court's own motion after
         consultation with counsel. The provisions of General Order 2020-03
         shall remain in effect for such proceedings.


   5.    The Court will vacate, extend, or amend this General Order no later
         than June 1, 2020.


   Dated this 14th day of April, 2020.

                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                    -2-
